Title: From Benjamin Franklin to the Earl of Morton, [19–25 November 1767]
From: Franklin, Benjamin
To: Morton, James Douglas, 14th Earl of


My Lord
[November 19–25, 1767]
In Obedience to your Lordship’s Commands I have look’d over that Part of Dr. Priestly’s Work that contains an Account of the Experiments made by him. I find There are a great Number of them, mostly quite new, and some I think very curious and important, well deserving for that Reason and for the great Pains and Expence he has been at in making them, the Honour of the Society’s Medal. But I do not see that his Account of them can well be abridg’d, and as the Book has been long publish’d, and probably is in the Hands of all those of the Society who from their Acquaintance with the Subject are the best Judges of the Merit of such Experiments, I apprehend that any other Account is hardly necessary. I am however so engag’d at present that I could not possibly prepare any thing of the kind fit to be laid before the Council on Thursday, and hope your Lordship will [be so good] as to excuse me. With the greatest Respect, I am, My Lord, Your Lordships most obedient and most humble Servant
B F.